EXHIBIT 10.2 CHANGE IN CONTROL SEVERANCE AGREEMENT THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) made December 26, 2007, between STERLING BANKS, INC. (the “Corporation”), the holding company for STERLING BANK, a New Jersey chartered bank (the “Bank” and collectively with the Corporation, the “Employer”), and John Herninko (the “Officer”). WITNESSETH WHEREAS, in order to induce the Officer to be employed by the Bank and in consideration of the Officer’s agreeing to be employed by the Bank, the parties desire to specify the severance benefits which shall be due the Officer by the Employer in the event that the Officer’s employment with the Bank is terminated under specified circumstances. NOW THEREFORE, in consideration of the mutual agreements herein contained, and upon the other terms and conditions hereinafter provided, the parties hereby agree as follows: 1.Definitions.The following words and terms shall have the meanings set forth below for the purposes of this Agreement: (a)Cause.“Cause” shall mean (i) the conviction of, or a plea of guilty or nolo contendere by, the Officer to a felony, (ii) the issuance by any federal or state banking authority of a final order directing that the Corporation or the Employer terminate the Officer’s employment, or (iii) the willful engagement by the Officer in misconduct, or engagement by the Officer in conduct or lack of conduct evidencing dishonesty or neglect, which is materially detrimental to the Corporation or the Bank, monetarily or otherwise. (b)Change in Control of the Corporation.A “Change in Control” of the Corporation shall mean the occurrence of any of the following:(i)an event that would be required to be reported in response to Item 5.01 of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A pursuant to the Securities Exchange Act of 1934, as amended (“Exchange Act”), or any successor thereto, whether or not any class of securities of the Corporation is registered under the Exchange Act; (ii)any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the Corporation representing 25% or more of the combined voting power of the Corporation’s then outstanding securities; or (iii) during any period of three consecutive years, individuals who at the beginning of such period constitute the Board of Directors of the Corporation cease for any reason to constitute at least a majority thereof unless the election, or the nomination for election by stockholders, of each new director was approved by a vote of at least two-thirds of the directors then still in office who were directors at the beginning of the period. (c)Code.“Code” shall mean the Internal Revenue Code of 1986, as amended. 1 (d)Date of Termination.“Date of Termination” shall mean (i)if the Officer’s employment is terminated for Cause or for Disability, the date specified in the Notice of Termination, (ii)if the Officer’s employment is terminated due to the Officer’s death, the date of death, and (iii)if the Officer’s employment is terminated for any other reason, the date on which a Notice of Termination is given or as specified in such Notice. (e)Disability.Termination by the Employer of the Officer’s employment based on “Disability” shall mean termination because of any physical or mental impairment which qualifies the Officer for disability benefits under the applicable long-term disability plan maintained by the Employer or any subsidiary or, if no such plan applies, which would qualify the Officer for disability benefits under the Federal Social Security System. (f)Effective Date.The Effective Date of this Agreement shall mean the date first above written. (g)Good Reason.Termination by the Officer of the Officer’s employment for “Good Reason” shall mean termination by the Officer subsequent to the first thirty (30) days following a Change in Control of the Corporation, but prior to the first twenty-four (24) months following such Change in Control of the Corporation, and the occurrence of one of the following: (i)Without the Officer’s express written consent, the assignment by the Bank to the Officer of substantial duties that are materially inconsistent with the Officer’s duties and responsibilities as an Officer of the Bank immediately prior to a Change in Control of the Corporation; (ii)Without the Officer’s express written consent, a reduction by the Employer in the Officer’s base salary as in effect immediately prior to the date of the Change in Control of the Corporation or as the same may be increased from time to time thereafter or a material reduction in the package of fringe benefits provided to the Officer; (iii)The principal executive office of the Bank is relocated by more than 45 miles from the current principal executive office of the Bank or, without the Officer’s express written consent, the Employer requires the Officer to be based anywhere other than an area within 45 miles of the location of the Bank’s current principal executive office, except for required travel on business of the Bank to an extent substantially consistent with the Officer’s present business travel obligations; (iv)Any purported termination by the Bank of the Officer’s employment for Disability which is not effected pursuant to a Notice of Termination satisfying the requirements of paragraph (i) below; or (v)The failure by the Bank to obtain the assumption of and agreement to perform this Agreement by any successor as contemplated in Section5 hereof. Notwithstanding anything in this Agreement to the contrary, in the event that the Corporation receives a Notice of Termination from the Officer notifying the Corporation of the occurrence of 2 an event giving rise to Good Reason within ninety (90) days of the occurrence of such event, the Corporation shall be given 30 days from the date it receives such Notice of Termination to remedy such event.In the event that the Corporation cures such condition within such 30-day period, the event shall not give rise to Good Reason. Any amounts payable upon a Good Reason termination under this Agreement shall be paid only if the Officer actually terminates employment within two (2) years following the initial existence of the event giving rise to Good Reason. (h)IRS.IRS shall mean the Internal Revenue Service. (i)Notice of Termination.Any purported termination of the Officer’s employment by the Employer for any reason, including without limitation for Cause, Disability or Retirement, or by the Officer for any reason, including without limitation for Good Reason, shall be communicated by written “Notice of Termination” to the other party hereto.For purposes of this Agreement, a “Notice of Termination” shall mean a dated notice which (i)indicates the specific termination provision in this Agreement relied upon, (ii)sets forth in reasonable detail the facts and circumstances claimed to provide a basis for termination of Officer’s employment under the provision so indicated, (iii)specifies a Date of Termination, which shall be not less than thirty (30) nor more than ninety (90) days after such Notice of Termination is given, except in the case of the Employer’s termination of the Officer’s employment for Cause, which shall be effective immediately; and (iv) is given in the manner specified in Section6 hereof. (j)Retirement.“Retirement” shall mean voluntary termination by the Officer in accordance with the Employer’s retirement policies, including early retirement, generally applicable to Bank’s salaried employees. 2.Rights and Benefits Upon Termination. (a)General.The Officer’s employment under this Agreement may be terminated at any time for any reason by action of the Employer upon sending a Notice of Termination to the Officer and the Officer may resign at any time for any reason upon sending a Notice of Termination to the Employer. (b)Termination Absent a Change in Control.In the event that the Officer’s employment is terminated by the Bank for Cause, Disability, Retirement, the Officer’s death, or for any other reason or the Officer voluntarily resigns and no Change in Control shall have occurred at, or within the twelve (12) months prior to, the Date of Termination, then the Officer shall have no right to any compensation or other benefits under this Agreement for any period after the applicable Date of Termination. (c)Termination Following a Change in Control.In the event that the Employer terminates the Officer’s employment for any reason other than Cause or the Officer voluntarily terminates employment for any reason, by delivering a Notice of Termination to the other party hereto within thirty (30) days following a Change in Control of the Corporation, then the Employer shall pay to the Officer a lump sum cash amount equal to two (2) times the Officer’s salary as of the Date of Termination (or prior to any reduction thereof resulting in a Good Reason resignation), within thirty (30) days of the Date of Termination.In addition, for a period 3 of two (2) years from the Date of Termination, Officer shall receive a continuation of all normal welfare benefits in effect with respect to Officer during the two (2) calendar years prior to Officer’s termination of employment, or, if Employer cannot provide such benefits because Officer is no longer an employee, within thirty (30) days following the Date of Termination, a lump sum cash payment equal to the Officer’s cost of obtaining such benefits on his or her own (or substantially similar benefits), increased for any federal or state income taxes the Officer is required to pay on such amount.The Officer shall also be entitled to receive, in a lump sum cash payment within thirty (30) days following the Date of Termination, an amount equal to two (2) times the value of the Bank’s annual reimbursement limit for club dues and automobile expenses in effect with respect to Officer during the two (2) calendar years prior to Officer’s termination of employment. (d)Term of Employment Following a Change in Control.If a Change in Control of the Corporation occurs and the Officer: (i) does not elect to voluntarily terminate employment within the first thirty (30) days of such Change in Control; and (ii) remains employed with the Bank subsequent to the thirty-day period following such Change in Control, the Officer will thereupon be deemed to have been engaged by the Bank, and will thereupon be deemed to have accepted employment with the Bank, in the Officer’s then current position and corporate office, for a term of employment of two (2) years from the date of the Change in Control (the “Term of Employment”). During the Term of Employment, the Officer will continue to perform substantially the same duties that the Officer performed prior to the Change in Control. As compensation for the services to be rendered by the Officer during the Term of Employment, the Bank will pay to the Officer, the Officer’s base salary at the rate in effect at the time of the Change in Control, and the Officer will also participate in such benefit plans as are generally made available to senior executive employees; provided, however, that such benefits must be at least comparable to those benefits received by the Officer immediately prior to the commencement of the Term of Employment. (A)In the event that: (1) the Officer’s employment is terminated by the Bank other than for Cause, Disability, Retirement, or the Officer’s death during the final twenty-three (23) months of the Term of Employment; or (2) the Officer terminates employment for Good Reason, then: (i)The Officer shall be entitled to receive an amount equal to the Officer’s salary as of the Date of Termination, paid in equal monthly installments commencing with the first business day of the month immediately following the Date of Termination and continuing through the end of the Term of Employment (subject to a twenty-three (23) month maximum). (ii)In addition, for the period from the Date of Termination through the end of the Term of Employment (subject to a twenty-three (23) month maximum), the Officer shall receive a continuation of all normal welfare benefits and other fringe benefits, including, but not limited to, club dues and automobile expenses, in effect with respect to Officer during the two (2) calendar years prior to Officer’s termination of employment, or, if Employer cannot provide such benefits because Officer is no longer an employee, within thirty (30) days following the Date of Termination, a lump sum cash payment equal to the Officer’s cost of obtaining such benefits on his or her own (or substantially similar benefits), increased for any federal or state income taxes the Officer is required to pay on such amount. 4 (B)Notwithstanding the foregoing, in the event the Officer is eligible to receive the payments and benefits described in Section 2(c), the Officer shall not be eligible to receive any of the payments and benefits described in this Section 2(d). (e)Notwithstanding anything in Section 2 to the contrary, to the extent that payments are made from the Date of Termination of the Officer’s employment through March 15th of the calendar year following such termination, they are intended to constitute separate payments for purposes of Treas. Reg. § 1.409A-2(b)(2) and thus payable pursuant to the “short-term deferral” rule set forth in Treas. Reg. § 1.409A-1(b)(4); to the extent such payments are made following said March 15th, they are intended to constitute separate payments for purposes of Treas. Reg.
